Citation Nr: 1518385	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity.

4. Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity.

6.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and erectile dysfunction (ED).

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to April 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2010, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  Entitlement to service connection for PTSD was granted in a May 2011 rating decision which assigned a 30 percent evaluation.  Thereafter additional evidence, including a May 2011 VA treatment record which referenced a PTSD screening was associated with the record in May 2011.  In a May 2011 rating decision, issued in June 2011, the RO readjudicated the Veteran's PTSD evaluation, and continued the 30 percent evaluation.  In the May 2011 rating decision the RO also adjudicated the Veteran's increased rating claims related to his other service-connected disabilities inferred as part of his TDIU claim.  In June 2011, the Veteran submitted a notice of disagreement specific to the May 2011 rating decision, issued in June 2011.  The Veteran's June 2011 notice of disagreement indicated disagreement with the determinations for his service-connected disabilities, including PTSD, and the denial of the TDIU claim.  Although the Veteran did not expressly disagree with the March 2011 rating decision, but rather the May 2011 rating decision issued in June 2011, new and material evidence was received in connection with the claim before the expiration of the appellate period of the March 2011 rating decision for the PTSD claim.  Such evidence is to be considered with the claim which was pending.  See 38 C.F.R. § 3.156(b) (2014).  Thus, the March 2011 rating decision is on appeal with respect to the Veteran's PTSD claim.

In a March 2013 VA Form 9, substantive appeal, the Veteran requested a hearing before a member of the Board.  However, in an October 2014 statement, the Veteran's representative withdrew the Veteran's hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704(e) (2014).

Additionally, in December 2014, as part of an Informal Hearing Presentation, the Veteran's representative submitted additional private treatment records, dated from March 2013 to May 2013, and VA treatment records, most recently dated in July 2014, and waived the right to initial consideration of this evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2014) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the Veteran); cf. Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, P.L. 112-154 (which amends 38 U.S.C.A. § 7105 by adding new paragraph (e), and which permits the Board to initially review new evidence submitted with or after a Substantive Appeal filed on or after February 2, 2013).  The Board will consider all relevant evidence in the adjudication of the appeal.

The issues of entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right lower extremity, entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left lower extremity, entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, right upper extremity, entitlement to an evaluation in excess of 10 percent for peripheral neuropathy, left upper extremity, entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II, with bilateral cataracts and ED, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to AOJ.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD was manifested by suicidal thoughts but no plan of self-harm, depression, difficulty falling or staying asleep, hypervigilance, recurring distressing dreams of event, intense psychological distress exposure to internal or external cutes that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with trauma, inability to recall an important aspect of the trauma, and sense of foreshortened future, productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

Throughout the rating period on appeal, the criteria for an evaluation in excess of 30 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA must inform the veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the veteran before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The appeal for an increased rating for PTSD arose from a disagreement with the evaluation assigned following the grant of service connection for the claim.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C.A. § 5104) and a statement of the case (under 38 U.S.C.A. § 7105).  The record reflects that these notices have been provided to the Veteran.  

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's service medical records and VA treatment records have been obtained and are in the claims file.  Thus, the Board finds that VA does not have a further duty to obtain records. 

Additionally, VA satisfied the duty to assist the Veteran by providing a PTSD examination to the Veteran in December 2010.  The December 2010 VA PTSD examiner interviewed the Veteran and conducted an examination, recorded clinical findings, and documented the Veteran's subjective complaints.  The examination report provided sufficient detail as to the severity of the Veteran's service-connected PTSD.  Moreover, the neither the Veteran nor his representative have asserted the Veteran's PTSD has increased in severity since the December 2010 VA PTSD examination nor does the evidence reflect such.  Thus, the Board concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claims on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others.  Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2014).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2014).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Throughout the rating period on appeal, the Veteran's PTSD has been evaluated as 30 percent disabling.  The pertinent evidence of record during the rating period includes VA treatment records and a December 2010 VA PTSD examination report.  A May 2011 VA treatment record, documented a PTSD screening and noted the Veteran did not report feeling hopeless about the present or future and was not experiencing thoughts about taking his own life.  In November 2011 and May 2012 PTSD screenings, each noted the Veteran did not report little interest or pleasure in doing things nor did he report feeling down, depressed or hopeless.  At an April 2011 VA general examination the Veteran complained of depression.  The December 2010 VA PTSD examination report noted symptoms of suicidal thoughts but no plan of self-harm, difficulty falling or staying asleep, hypervigilance, recurring distressing dreams of event, intense psychological distress exposure to internal or external cutes that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with trauma, inability to recall an important aspect of the trauma, and sense of foreshortened future. 

The December 2010 VA PTSD examination report noted the Veteran was oriented to person, place and time, his thought process was linear and his thought content was described as on task with no delusions.  The December 2010 VA PTSD examination report noted that the Veteran was clean, neatly groomed and appropriately dressed, with a cooperative, friendly and attentive attitude.  His affect was characterized as normal and his mood good.  His speech was described as spontaneous, clear and coherent.  In terms of judgment the VA examiner stated the Veteran understood the outcome of behavior.  Additionally, at the December 2010 VA PTSD examination, the Veteran reported he had been a carpenter for 5 years and worked at a job in a garment factory for 17 years but left that particular job because the factory was closing.  He reported he was never fired from a job and never suspended from a job.  He stated that his relationships with co-workers were alright as long was everybody did their work right.  Finally, the December 2010 VA examiner opined that the Veteran's PTSD created occasional decrease in work efficiency and intermittent period of inability to perform occupational tasks but the Veteran generally had satisfactory functioning. 

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent at any point during the rating period on appeal.  Indeed, December 2010 VA PTSD examination report, which reflects the most severe symptomology, such as suicidal thoughts, noted that the Veteran had been married to his current spouse for 30 years, had two adopted children with whom he talks on the phone monthly and visits with about once a year.  Additionally, the Veteran reported, at the December 2010 VA PTSD examination, that he read, built picture frames, went out to eat quite often and attended church every other week.  Furthermore, the Veteran also reported he deer hunted and fished with friends, although such had not occurred recently.  Moreover, VA PTSD screenings, as described above, did not indicate the Veteran had suicidal thoughts during those specific times.  Thus, the evidence establishes that for throughout the rating period on appeal, the Veteran's PTSD symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and periods of inability to perform occupational tasks, but generally functioning satisfactorily.  The December 2010 VA examination report supports this finding as does the fact that the Veteran's symptoms were relatively moderate and presented only minor impact on his social and occupational functioning.  The evidence has not shown that the disability has resulted in occupational and social impairment with reduced reliability and productivity, at any point during the rating period, thus a rating in excess of 30 percent is not warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In the instant case, all symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported suicidal thoughts but no plan of self-harm, depression, difficulty falling or staying asleep, hypervigilance, recurring distressing dreams of event, intense psychological distress exposure to internal or external cutes that symbolize or resemble an aspect of the traumatic event, efforts to avoid thoughts, feelings or conversations associated with trauma, inability to recall an important aspect of the trauma, and sense of foreshortened future, among similar symptoms.  All of the reported symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a total occupational and social impairment, which is a level of disability that is greater than what the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In sum, there no basis for an evaluation in excess of 30 percent for the Veteran's service-connected PTSD at any point during the rating period on appeal.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation for PTSD, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, an increased evaluation for PTSD is not warranted at any point during the rating period on appeal.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD is denied.


REMAND


When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's representative, in the December 2014 Informal Hearing Presentation, asserted that the Veteran's eye condition, rated as part and parcel of his diabetes disability worsened as did the Veteran's diabetes itself.  Specifically, an October 2013 VA treatment record noted, in part, that there was a poor visual prognosis.  Thus, as the severity of the Veteran's symptoms may have worsened and because last VA examination was conducted several years ago, a new VA examination is warranted for diabetes to include any eye related complications.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Additionally, the most recent VA examination, a general VA examination, conducted in April 2011 is inadequate with respect to the Veteran's claims regarding peripheral neuropathy.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Specifically, the April 2011 VA examiner determined that the Veteran's peripheral neuropathy in the upper and lower extremities was as likely as not secondary to diabetes.  However, the April 2011 VA examiner did not address the Veteran's bilaterally upper and lower extremity peripheral neuropathy within the context of the rating criteria.  Furthermore, an August 2012 VA treatment reflected special boots were ordered for the Veteran's feet, which may indicate the Veteran's peripheral neuropathy of the bilateral lower extremities has worsened.  Thus, a new VA examination to determine the current severity of the Veteran's upper and lower extremity peripheral neuropathy is warranted.

Additionally, as the Veteran's claims related to diabetes and related manifestations are being remanded for other matters, the Board concludes updated private treatment records should be obtained and associated with the record.  In December 2014, the Veteran's representative submitted private treatment records dated from March 2013 to May 2013, from Hamilton Eye Institute.  The Board is unclear as to whether such records are complete.  Thus, complete private treatment records should be obtained, to the extent possible, since May 2013, from Hamilton Eye Institute was well as relevant records from any additional provider which may be identified by the Veteran.

Also, updated VA treatment records should be obtained and associated with the claims file.  VA treatment records, from the Memphis VA Medical Center (VAMC) to include the Smithville Community Based Outpatient Clinic (CBOC) most recently dated in February 2013 have been associated with the claims file in Virtual VA.  However, in December 2014, the Veteran's representative submitted additional VA treatment records dated from August 2011 to July 2014.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the Memphis VAMC, to include the Smithville CBOC, and any associated outpatient clinics, from July 2014 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Finally, the Veteran's claim of entitlement to a TDIU is subject to the ratings for any assigned service-connected disabilities.  The Veteran and his representative have asserted that the Veteran is unemployable due to his diabetes and related manifestations, specifically his peripheral neuropathy of the bilateral upper and lower extremities.  Thus, the Board finds that the Veteran's claim for a TDIU is inextricably intertwined with the claims for an increased rating for diabetes and peripheral neuropathy of the bilateral upper and lower extremities.  Thus, the TDIU claim may only be considered when the development is completed on these claims as decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from the Memphis VAMC, to include the Smithville CBOC, and any associated outpatient clinics, from July 2014 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain all records of treatment of the Veteran, since May 2013, from Hamilton Eye Institute as well as relevant records from any other identified provider.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to ascertain the severity of his service-connected diabetes mellitus, type II, to include any eye manifestations and his service-connected peripheral neuropathy of the bilateral upper and lower extremities.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected diabetes mellitus type II, to include any eye manifestations and peripheral neuropathy of the bilateral upper and lower extremities and determine the severity of each in accordance with the rating criteria.  

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


